DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
 Re claim 1, replace “digital threshold” with “a digital threshold”. 
Re claim 1, replace “response time” with “a response time”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “said digital sensitivity”.  There is a lack of antecedent basis for this limitation in the claim. It is unclear whether this is related to the capacitance sensitivity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissim et al., US 5,760,694 in view of Caldwell et al., AU 2010229989 in view of Liu et al., CN 206378445
Regarding claim 1, Nissim discloses a wet diaper monitoring arrangement (Title) for a diaper (Fig. 1-2; diaper 100) comprising a diaper body having an inner layer (Fig. 1; inner sheet 104), an outer layer (Fig. 1; sheath 110 being an outer layer), and an absorbent layer sandwiched between said inner layer and said outer layer (Fig. 1; layer 107), said wet diaper monitoring arrangement comprising: a disposable pouch affixed on a front portion of said diaper body (Fig. 2; pouch 120), said disposable pouch having a receiving cavity (Fig. 2; as shown, pouch 120 has a cavity); and a monitoring device, which comprises: a monitoring casing provided in said receiving cavity  at a position adjacent to an inner surface of said disposable pouch (Fig. 2; sensor 124 inserted in pouch 120); a first sensor electrode and a second sensor electrode spacedly provided on an inner surface of and received in said monitoring casing (Fig. 2; two members 127 considered as electrodes in a surface of the sensor 124); a sensing circuitry received in said monitoring casing and electrically connected to said first sensor electrode and said second sensor electrode (Fig. 3 shows the circuit diagram of the sensor 124 which is connected to members 127), said sensing circuitry comprising: a sensor IC electrically connected to said first sensor electrode and said second sensor electrode (Fig. 3; Schmidt trigger 340, flip flop 320), said sensor IC being configured as an electronic detector to determine if the capacitance between said first sensor electrode and said sensor electrode is greater than a predetermined threshold value (Fig. 3; threshold of Schmidt trigger 340), said sensor IC comprising: an analog input terminal for connection to said first sensor electrode (Fig. 3; connection to member 127 to resistor 324 and trigger 340); a reference terminal for connection to said second sensor electrode (Fig. 3; ground terminal to other member 127); a capacitor connected between said analog input terminal and said reference terminal to reduce an input sensitivity so that said sensor IC is insensitive to insignificant capacitance change, but responsive to substantial capacitance change caused by a wet diaper situation (Fig. 3; series capacitance of capacitors 330, 337 of circuit 327); at least one digital output terminal to indicate whether or not if a capacitance between said first sensor electrode and said second sensor electrode exceeds said predetermined capacitance level (Fig. 3; output Q’ of flipflop 320), wherein when said capacitance exceeds said predetermined capacitance level, said digital output terminal is arranged to change logic state to alert said wet situation of said diaper (Fig. 3; flipflop 320 output to alarm 344 to detect wetness).
Nissim is silent in said first sensor electrode and said second sensor electrode forming a single planar capacitor when said diaper body is dry; a touch IC; a plurality of digital input terminals for accepting digital commands from an external controller, said digital commands altering said digital sensitivity, digital threshold, and response time so as to cause said sensor IC to become insensitive to insignificant capacitance change but responsive to substantially capacitance change caused by said wet diaper situation. 
 Caldwell teaches a capacitance sensor having a capacitor, a plurality of digital input terminals for accepting digital commands from an external controller (Fig. 3a, 3b; timing interface circuit 101, measurement circuit 100; timing circuit providing signals to measurement circuit 100), said digital commands altering a digital sensitivity, digital threshold, and response time (Fig. 3a; comparator 112 having threshold,  time domain differential measuring circuit 108 for determining change in capacitance with respect to time) so as to cause said sensor IC to become insensitive to insignificant capacitance change but responsive to substantially capacitance change caused by an environment (¶[0003], [0004]Fig. 7; resistive loads r1-r4 selected to desired sensitivity). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Caldwell into Nissim for the benefit of providing a more accurate reading of the change in capacitance. 
Liu teaches a diaper having a touch IC (Fig. 2; capacitance touch chip 2 ).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Liu into Nissim as modified for the benefit of detecting contact so that information regarding the wet or dry condition can be further extracted. 
Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissim et al., US 5,760,694 in view of Caldwell et al., AU 2010229989 in view of Liu et al., CN 206378445 in view of Klofta et al., US 20080021428
Regarding claim 2, Nissim teaches wherein said disposable pouch has an inner surface, an outer surface, said inner surface being coated with an adhesive layer. Nissim is silent in wherein the pouch has a flap and while said outer surface being linked to said flap in such a manner that when said monitoring device is inserted into said pouch, said flap is folded to cover and seal said receiving cavity of said disposable pouch.  Klofta teaches a pouch has an inner surface, an outer surface, said inner surface being coated with an adhesive layer (¶[0046]; Fig. 2; pocket 64) wherein the pouch has a flap (¶[0046]; “pocket 64 of the present invention may also be removably obstructed with a cover or flap”), while an outer surface being linked to said flap in such a manner that when said monitoring device is inserted into said pouch, said flap is folded to cover and seal said receiving cavity of said pouch (Fig. 2; ¶[0046]; temperature sensor 54 is inserted in pocket 64 and flap may be used as covering for pocket). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Klofta into Nissim for the benefit of providing a secure attachment to the diaper so that sensor is not displaced and can monitor wetness condition. 
Regarding claim 3, Nissim as modified discloses all the limitations of claim 2.  Nissim discloses wherein said disposable pouch is configured to be flexible and stretchable so as to normally exert a constant compression force against said monitoring device for preventing formation of air pocket between said disposable pouch and said monitoring casing (Col. 5 lines 50-55; elastic pouch is disclosed, therefore the pouch is flexible/ stretchable and capable of performing the functions of preventing an air pocket).
Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nissim et al., US 5,760,694 in view of Caldwell et al., AU 2010229989 in view of Liu et al., CN 206378445 in view of Klofta et al., US 20080021428 in view of Gurler, US 5469146
Regarding claim 4, Nissim as modified discloses all the limitations in claim 3.  Nissim is silent in wherein said monitoring device further comprises a pushbutton provided on said monitoring casing and electrically connected to said sensing circuitry, said pushbutton being configured as a momentary switch for initializing a new monitoring process after completing a diaper change.  Gurler teaches a monitoring device (Fig. 1; module box 10) further comprises a pushbutton provided on a monitoring casing (Fig.1; push button 24 on the casing of box 10) and electrically connected to said sensing circuitry (Fig. 1; push button 24 connected to switch 20 and board 12), said pushbutton being configured as a momentary switch for initializing a new monitoring process after completing a diaper change (Col. 4 lines 20-25; reset of circuit is by opening/closing switch 20 via the pushbutton 24).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the pushbutton of Gurler into the device of Nissim for the benefit of resetting the circuit so that further measurements can be made. 
Regarding claim 5, Nissim as modified discloses all the limitations of claim 4.  Nissim further discloses wherein said monitoring casing has a first casing surface and a second casing surface (Fig. 2; sensor 124 has a first and second surface since it is a 3d object), said first casing surface being defined as a surface that is formed closest to said diaper body (Fig. 2; surface which faces the pads 117 is the first surface), said second casing surface being defined as a surface which is opposite to said first casing surface (Fig. 2; surface of sensor 124 that is furthest away from pads 117 is a second surface), said first sensor electrode and said second sensor electrode (Fig. 2; members 127) being electrically connected to said sensing circuitry (Fig. 3; 127 is connected to circuitry comprising 300, 320, 344 considered a sensing circuitry) and positioned to be in direct contact with said first casing surface of said monitoring casing (as shown in Fig. 2; members 127 are in contact with the first surface).
Regarding claim 6, Nissim as modified discloses all the limitations of claim 5. Nissim teaches wherein said monitoring device further comprises a wireless Radio Frequency transmitter electrically connected to said sensing circuitry for wirelessly transmitting radio frequency signal when said sensing circuitry detects that said diaper body is wet (Fig.3; Radio transmitter RT of alarm 344; See Col. 4 lines 25-45).
Regarding claim 7, Nissim as modified discloses the limitations of claim 6.  Nissim is silent in wherein said disposable pouch is fabricated using by the same material as said outer layer of said diaper body. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the same material as the outer layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One would be motivated to provide a similar material in order to achieve uniformity in product design.
Regarding claim 8, Nissim discloses wherein said disposable pouch is pre-fabricated on said outer layer of said diaper body (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858